DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 32-51 are pending.
Claims 32-46 are withdrawn from consideration.
Claims 47-51 are rejected.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 32-46, drawn to a smart building system, classified in F24F11/30.
II. Claims 47-51, drawn to a method for determining an intervention, classified in G06Q10/06.
The inventions are independent or distinct, each from the other because:
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination II has separate utility such as selecting an intervention by identifying and ranking problems, indicators, and potential interventions.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
 Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The invention in Group I would require a search in at least F24F11/30 along with a unique text search. The invention in Group II would require a search in at least G06Q10/06 along with a unique text search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Amanda O’Donnell on June 2, 2022, a provisional election was made without traverse to prosecute the invention of Group II, claims 47-51.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 32-46 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 47, 49-50 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 47 recites determining an intervention based on ranking problems, indicators, and potential interventions. Under broadest reasonable interpretation, the limitation of receiving measurements from a plurality of sensors in an environmentally-controllable built environment that includes an occupied space, receiving measurements from a wearable sensor associated with an occupant of the built environment, compare the measurements received with target operational parameters from an operational database associated with the environmentally-controllable built environment and personal target parameters from an occupant database associated with the wearable sensor associated with the occupant,  identifying problems associated with the environmentally-controllable built environment; ranking the plurality of problems; selecting one of the plurality of problems based at least in part on the ranking; determining a plurality of indicators associated with the one of the plurality of problems; ranking the plurality of indicators; selecting one of the plurality of indicators based at least in part on the ranking; determining a plurality of potential interventions for the built environment based on the one of the plurality of indicators, wherein each of the plurality of potential interventions can reduce prevalence of the at least one problem with the built environment; ranking the plurality of potential interventions; and selecting at least one of the plurality of potential interventions based at least in part on the ranking of the plurality of potential interventions cover performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic computer components then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because the claim include the additional elements such as server computing device to receive and compare measurements, a plurality of sensors to measure data, a wearable sensor to measure data. However, those additional elements include the server computing device, the sensors, and the wearable sensor, are recited at a high-level of generality (i.e., as a generic server computing device performing a generic function of receiving data and comparing data, as a generic sensors performing a generic function of measuring data, and as a generic wearable sensor performing a generic function of measuring data) such that it amounts no more than mere instructions to apply the exception using a generic component.
Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a server computing device, a plurality of sensors, and a wearable sensor, for performing a generic function of receiving data and comparing data and measuring data amounts to no more than mere instructions to apply the exception using a generic component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Dependent claims 49-50 further recite ranking of the problems and determining whether personal target parameters of multiple occupants overlap and upon detection of conflicting personal target parameters of multiple occupants in the single zone, analyze a ranking of the occupants, the associated personal target building parameters, and an occupant status. Under broadest reasonable interpretation, the limitation of ranking of the problems and determining whether personal target parameters of multiple occupants overlap and upon detection of conflicting personal target parameters of multiple occupants in the single zone, analyze a ranking of the occupants, the associated personal target building parameters, and an occupant status cover performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic computer components then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 47-51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drees (US 20110178977 A1) in view of Chein et al. (hereinafter “Chein”) (US 10917259 B 1) and further in view of Noboa et al. (hereinafter “Noboa”) (US 20150227870 A1).
As to claim 47, Drees teaches a method for determining an intervention, comprising the steps of:
receiving, at a server computing device, measurements from a plurality of sensors in an environmentally-controllable built environment that includes an occupied space [0059-0060, 0106, 0120-0124]; 
compare, via the server computing device, the measurements received with target operational parameters from an operational database associated with the environmentally-controllable built environment [0060, 0099-0101, 0106-0108]; 
identifying problems associated with the environmentally-controllable built environment [detecting environment associated with environment] [00041, 0060-00632, 0106-0108]; 
ranking the plurality of problems [prioritize the plurality of detected faults] [0063, 0137, 0144]; 
selecting one of the plurality of problems based at least in part on the ranking [select a fault based on priority (worthy if immediate investigation)] [0063, 0137, 0144]; 
determining a plurality of indicators associated with the one of the plurality of problems [determining a plurality of possible fault causes] [0004-0005, 0061, 0142, 0145-01513, 0154-0155]; 
ranking the plurality of indicators [determining the root cause from the plurality of possible fault causes] [0004-0005, 0061, 0142, 0145-0151, 0154-0155]; 
selecting one of the plurality of indicators based at least in part on the ranking [determining a root cause of the detected fault] [0004-0005, 0061, 0142, 0145-01514, 0154-0155]; 
determining a plurality of potential interventions for the built environment based on the one of the plurality of indicators, wherein each of the plurality of potential interventions can reduce prevalence of the at least one problem with the built environment [determining recommended actions for the determined fault] [00565, 0061, 0063].
Drees teaches a system and method for detecting and analyzing faults in the building management system by evaluating sensor data of building management system using a system of rules, and determining the most likely fault cause from a plurality of possible fault causes given the detected fault, and suggesting recommended actions for the determined fault. Drees does not explicitly teach receiving measurements from a wearable sensor associated with an occupant of the built environment and comparing personal target parameters from an occupant database associated with the wearable sensor associated with the occupant.
However, Chein teaches a system and method for monitoring and controlling building environment, such that when multiple different users are in the same room or other type of zone, implementations herein may determine a priority, a compromise, or the like, when controlling the settings of the zone to attempt to accommodate all of the users currently in the zone, such as when there is a conflict between the preferred settings of two or more users. Especially, Chein teaches receiving measurements from a wearable sensor associated with an occupant of the built environment and comparing personal target parameters from an occupant database associated with the wearable sensor associated with the occupant [columns 1-2, lines 55-48; column 7, lines 3-63; column 10, lines 20-65; column 26, lines 3-67].
It would have been obvious to an ordinary person skilled in the art before the effective filing date of the invention to incorporate the teachings of Chein with the teachings of Drees for the purpose of using sensor data from different resource to determine whether a problem is occurred in a building environment and determining and providing possible solution for the problem.
Drees teaches a system and method for detecting and analyzing faults in the building management system by evaluating sensor data of building management system using a system of rules, and determining the most likely fault cause from a plurality of possible fault causes given the detected fault, and suggesting recommended actions for the determined fault. Drees does not explicitly teach ranking the plurality of potential interventions and selecting at least one of the plurality of potential interventions based at least in part on the ranking of the plurality of potential interventions.
However, Noboa teaches a system and method for detecting and analyzing faults in the building management system by evaluating sensor data of building management system using a system of rules, and determining the most likely fault cause from a plurality of possible fault causes given the detected fault. Especially, Noboa teaches performing a cost analysis to determine the most cost effective to correct a detected fault, such as repair cost versus not repairing cost, wherein fault monetization module uses other types of cost information (e.g., replacement costs, service costs, etc.) in conjunction with the energy cost information to monetize a fault. For example, fault monetization module may compare the monetary cost of correcting a fault with the ongoing energy cost associated with the fault to determine whether it would be cost effective to correct a detected fault (e.g., if the monetary cost associated with a fault exceeds the repair cost) or whether correcting the fault would cost more than the increase in energy consumption attributable to the fault [0008-0009, 0035, 0089, 0104, 01136, 01257, 0147-0150, 0177, 01818-0183].
It would have been obvious to an ordinary person skilled in the art before the effective filing date of the invention to incorporate the teachings of Noboa with the teachings of Drees and Chein for the purpose of determining an more cost effective recommended action based on detected and analyzed data.
As to claim 48, Drees teaches implementing at least one of the plurality of potential interventions in the built environment, wherein the step of implementing at least one of the plurality of potential interventions in the built environment includes changing an environmental condition in at least a portion of the built environment [0056, 0061-0063]. Chein teaches implementing at least one of the plurality of potential interventions in the built environment, wherein the step of implementing at least one of the plurality of potential interventions in the built environment includes changing an environmental condition in at least a portion of the built environment [column 2, lines 28-48; column 8, lines 31-65; column 9, lines 1-31]. Noboa teaches implementing at least one of the plurality of potential interventions in the built environment, wherein the step of implementing at least one of the plurality of potential interventions in the built environment includes changing an environmental condition in at least a portion of the built environment [0035, 0089, 0104, 0113, 0125, 0147-0150, 0177, 0181-0183]
As to claim 49, Drees teaches ranking of the problems is based at least in part on avoidable burden, addressable burden, days of comfort lost, or employee satisfaction associated with the problems and is further based at least in part on the potential interventions' ability to change avoidable burden, addressable burden, days of comfort lost, or employee satisfaction associated with each of the plurality of problems [0043, 0046, 0061-0063, 0068, 0137, 0144].
As to claim 50, Chein teaches determining that multiple occupants are in a single zone of the environmentally-controllable built environment; upon detection of multiple occupants in the single zone, determining whether the personal target parameters overlap; and upon detection of conflicting personal target parameters of multiple occupants in the single zone, analyze a ranking of the occupants, the associated personal target building parameters, and an occupant status [columns 1-2, lines 55-48; column 7, lines 3-63; column 8, lines 31-65; column 9, lines 1-31; column 10, lines 20-65; column 26, lines 3-67]. 
As to claim 51, Chein teaches upon detection of either the received measurements being outside of the target operational parameters or the personal target parameters, determining a location of the occupant within the built environment; and instructing a built environmental control system to adjust at least one of lighting levels, temperature levels, or air quality levels proximate the location of the occupant within the built environment to fall within the target operational parameter and personal target parameters, wherein the target operational parameters are established in order to address at least one of the following for the occupied space: avoidable burden; addressable burden; days of comfort lost; or employee satisfaction  [columns 1-2, lines 55-48; column 7, lines 3-63; column 8, lines 31-65; column 9, lines 1-31; column 10, lines 20-65; column 26, lines 3-67].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIPENG WANG whose telephone number is (571)272-5437. The examiner can normally be reached Monday-Friday 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 5712723667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHIPENG WANG/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 [0004] One embodiment of the invention relates to a computerized method for analyzing faults in a building management system. The method includes, at a computer of the building management system, detecting a fault by evaluating data of the building management system using a system of rules. The method further includes determining a conditional probability for each of a plurality of possible fault causes given the detected fault. The method also includes determining a most likely fault cause by comparing the determined probabilities. The method yet further includes electronically reporting the most likely fault cause.
        2 [0063] In an exemplary embodiment the automated diagnostics module 414 automatically prioritizes detected faults. The prioritization may be conducted based on customer-defined criteria. The prioritization may be used by the manual or automated fault assessment module 418 to determine which faults to communicate to a human user via a dashboard or other GUI. Further, the prioritization can be used by the work order dispatch service to determine which faults are worthy of immediate investigation or which faults should be investigated during regular servicing rather than a special work request. The FDD layer 114 may be configured to determine the prioritization based on the expected financial impact of the fault. The fault assessment module 418 may retrieve fault information and compare the fault information to historical information. Using the comparison, the fault assessment module 418 may determine an increased energy consumption and use pricing information from the smart grid to calculate the cost over time (e.g., cost per day). Other types of cost (e.g., replacement costs, service costs, etc.) can be used in conjunction with the energy cost information to monetize a fault. Such information may assist users (e.g., interacting with GUI services 422) with manual prioritization or manual diagnostics, business decisions, or other user tasks. Each fault in the system may be ranked according to cost or lost energy. The fault assessment module 418 may be configured to generate a report for supporting operational decisions and capital requests. The report may include the cost of allowing faults to persist, energy wasted due to the fault, potential cost to fix the fault (e.g., based on a service schedule), or other overall metrics such as overall subsystem or building reliability (e.g., compared to a benchmark). The fault assessment module 418 may further be configured to conduct equipment hierarchy-based suppression of faults (e.g., suppressed relative to a user interface, suppressed relative to further diagnostics, etc.). For such suppression, module 418 may use the hierarchical information available at, e.g., integrated control layer 116 or building subsystem integration layer 318 shown in FIG. 3. For example, module 418 may utilize building subsystem hierarchy information stored in ontology database 320 to suppress lower level faults in favor of a higher level fault (suppress faults for a particular temperature sensor and air handling unit in favor of a fault that communicates "Inspect HVAC Components Serving Conference Room 30").
        
        3 [0146] Using a detected fault, a plurality of possible fault causes are identified (step 1208). For example, in response to a fault of uncontrolled temperature, a number of different causes could be identified in step 1208 (e.g., a stuck damper, a faulty valve, a faulty temperature sensor, etc.). The possible causes may be identified using device hierarchy, connection, or ontology information stored in the smart building manager. Accordingly, a fault of uncontrolled temperature for "building zone A" can provide possible fault causes of "zone A damper stuck", "valve 345 faulty", and "temperature sensor Zone A faulty."
        4 [0151] Process 1200 further includes determining a most likely fault cause by comparing the determined probabilities (step 1212). The determined probabilities for the plurality of possible fault causes can be compared automatically and entirely by computer or by computer with the aid of feedback. Process 1200 further includes electronically reporting the most likely fault cause (step 1214). Electronically reporting the most likely fault cause can be or include causing an indication of the most likely fault cause to be displayed on an electronic display in communication with the computer (e.g., smart building manager). Electronically reporting the most likely fault cause can also or alternatively be or include causing an indication of the most likely fault cause to be transmitted to another device or remote source. In yet other embodiments, electronically reporting the most likely fault cause can be or include adding the most likely fault cause to a report for the detected fault.
        5 [0056] Referring now to FIG. 4, the fault detection and diagnostics (FDD) layer 114 is shown in greater detail, according to an exemplary embodiment. FDD layer 114 is configured to provide on-going fault detection of building subsystems, building subsystem devices, and control algorithms of the integrated control layer. The FDD layer 114 may receive its inputs from the integrated control layer, directly from one or more building subsystems or devices, or from the smart grid. The FDD layer 114 may automatically diagnose and respond to detected faults. The responses to detected or diagnosed faults may include providing an alert message to a user, a maintenance scheduling system, or a control algorithm configured to attempt to repair the fault or to work-around the fault. In other exemplary embodiments FDD layer 114 is configured to provide "fault" events to integrated control layer as described with reference to FIG. 3 and the integrated control layer of FIG. 3 is configured to execute control strategies and policies in response to the received fault events. According to an exemplary embodiment, the FDD layer 114 (or a policy executed by an integrated control engine or business rules engine) may shut-down systems or direct control activities around faulty devices or systems to reduce energy waste, extend equipment life, or assure proper control response. The FDD layer 114 may be configured to use statistical analysis of near real-time and/or historical building subsystem data to rapidly identify faults in equipment operation.
        6 [0113] FDD module 70 may be configured to determine a most likely root cause of a detected fault. Once a cause is detected or estimated, FDD module 70 can provide a visualization of the fault, its root cause, and/or recommended actions for assessment to a user via a GUI. Fault information (including determined or estimated fault causes) can also be provided to a service management system and/or a work dispatch service for action.
        7 [0125] In some embodiments, fault monetization module 82 uses other types of cost information (e.g., replacement costs, service costs, etc.) in conjunction with the energy cost information to monetize a fault. For example, fault monetization module 82 may compare the monetary cost of correcting a fault with the ongoing energy cost associated with the fault to determine whether it would be cost effective to correct a detected fault (e.g., if the monetary cost associated with a fault exceeds the repair cost) or whether correcting the fault would cost more than the increase in energy consumption attributable to the fault. Fault monetization module 82 may use the energy cost information and/or repair cost information to determine a fault correction priority (e.g., correcting faults that have the highest energy consumption or monetary cost first, correcting faults that have the highest return on investment first, etc.).
        
        8 [0181] Still referring to FIG. 4, process 400 is shown to include generating and outputting a fault correction recommendation based at least partially on the fault cost and/or the fault priority (step 420). The fault correction recommendation may be a report for supporting operational decisions or capital requests. The report may include the cost of allowing faults to persist, energy wasted due to each fault, the potential cost to fix each fault (e.g., based on a service schedule), or other overall metrics such as overall subsystem or building reliability (e.g., compared to a benchmark). The fault correction recommendation may include a ranking of various detected faults according to the fault priority determined in step 418, a recommendation of whether to correct a fault (e.g., based on whether correcting the fault would be cost effective), a recommendation of which faults should be corrected first, and/or a recommendation of how a fault may be corrected (e.g., by identifying the faulty equipment or component with specificity).